PREWITT, Judge.
Farmers Mutual Insurance Company of Hickory County, Missouri sought this district’s writ of prohibition, contending that the claim stated by the plaintiff against it in the underlying action was barred by § 380.840, RSMo 1978, because it was not commenced within twelve months after the loss. Respondent had denied relator’s motion to dismiss on this ground. We issued a preliminary order in prohibition.
In its suggestions filed with the petition for the writ and in its brief, relator relies primarily upon State ex rel. Lumbermens Mutual Casualty Company v. Stubbs, 471 S.W.2d 268 (Mo. banc 1971), in contending that a writ of prohibition is a proper remedy here. Lumbermens appeared to support relator’s position that the issuance of such a writ may be proper. However, it no longer controls. State ex rel. Morasch v. Kimberlin, 654 S.W.2d 889 (Mo. banc 1983), held that prohibition is not proper against a trial judge who intended to proceed to trial after ruling that a statute of limitations did not bar the plaintiff’s claim. We must follow that decision and quash our preliminary order.
The preliminary order in prohibition issued herein is quashed.
MAUS, P.J., and HOGAN, J., concur.